Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:
In claim 1, line 4, the claimed limitation “received data” should be changed to “the received data” to refer to the data from line 2 of the claim.
In claim 1, line 5, the claimed limitation “the plurality of configuration” should be changed to “the plurality of configuration items” to correspond with the plurality of configuration items from line 2 of the claim.
Similarly, in claim 9, line 7; and claim 17, line 5, the claimed limitation “received data” should be changed to “the received data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the abnormality”. As the preceding limitations do not appear to recite “an abnormality”, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as being dependent on the rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,329,869. Although the claims at issue are not identical, they are not patentably distinct from each other because comparison made between claims 1-20 of the instant application with the patent claims 1-20 reveal the invention defined in the claims of the instant application is an obvious variation of the invention defined in the claims of the Patent.  Specifically, regarding to claim 1, patent claims 1 and 9 disclose a method comprising: receiving, via a processor, data associated with a plurality of configuration items of a computational instance (patent claim 1); determining, via the processor, whether received data associated with a configuration item of the plurality of configuration exceeds a first threshold and a second threshold (patent claim 9: determining whether a condition (e.g. exceeds a first threshold and a second threshold) is met); in response to determining that the received data associated with the configuration item exceeds only the first threshold, identifying a self-help solution to address the received data and providing the self-help solution to a client device associated with the computational instance (patent claim 9: in response to determining that the configuration data being beyond a threshold value, identifying a self-help solution); and in response to determining that the received data associated with the configuration item exceeds the first threshold and the second threshold, identifying external assistance to address the received data (patent claim 9: in response to determining that the condition is not met, determining external assistance).

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection, the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record Shah et al (US 2004/0088601) and Galuten et al (US 6,918,059) fail to disclose or render obvious, “receiving, via a processor, data associated with a plurality of configuration items of a computational instance; determining, via the processor, whether received data associated with a configuration item of the plurality of configuration exceeds a first threshold and a second threshold; in response to determining that the received data associated with the configuration item exceeds only the first threshold, identifying a self-help solution to address the received data and providing the self-help solution to a client device associated with the computational instance; and in response to determining that the received data associated with the configuration item exceeds the first threshold and the second threshold, identifying external assistance to address the received data”, as recited in claim 1 and similarly recited in claims 9 and 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456